DETAILED ACTION
Allowable Subject Matter
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The limitations of claim 11 when viewed in combination with the limitations of the parent claims are seen to provide patentable distinction over the cited prior art of record.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (US 5,394,824).

Regarding claims 1-2, 4 and 6, Johnson teaches:
1. A hit-indicating target comprising: a layer of polymer material, having a first side and a second side; and a first coating applied to at least the first side of the layer of polymer material, wherein the first coating contains a visual indicating pigment.  See 3:1+.
2. The hit-indicating target of claim 1, wherein the first coating is a reversible thermochromic pigment, wherein the thermochromic pigment has a first activation temperature.  See 3:1+
4. The hit-indicating target of claim 1, further comprising a second coating of a visual indicating pigment applied to at least the first side of the layer of polymer material, wherein the second coating has a second activation temperature which is a different temperature compared to the first activation temperature of the first coating.  See 3:66+ and Claim 3.
6. The hit-indicating target of claim 4, wherein the first coating and the second coating are mixed together to form a mixed layer with two distinct activation temperatures applied to the polymer material.  See 3:66+ and Claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5,394,824) in view of Kurtz (US 2013/0016415 A1).

	Regarding claim 3, Kurtz teaches wherein the first coating is a piezochromic material, wherein the first coating has a first activation pressure.  See [0050]  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Johnson with the teaching of Kurtz as combining prior art elements according to known methods to yield predictable results is an indication of obviousness.

	Regarding claim 7, Kurtz teaches a piezochromic material.  See [0050].  Piezochromic materials are known to be reversible and as such would be an obvious species to the genus.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify as combining prior art elements according to known methods to yield predictable results is an indication of obviousness.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5,394,824 A) in view of Baron (US 2014/0042700 A1).

	Regarding claim 5, Baron teaches wherein the layer of polymer material has self-healing properties.  See [0016].  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Johnson with the teaching of Baron to extend the useful life significantly longer than conventional target.  (See [0016])

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5,394,824 A) in view of Pulkrabek (US 2004/0140623 A1).

	Regarding claims 8 and 9, Pulkrabek teaches:
(Claim 8)  further comprising a third coating of UV resilient material is applied to the first coating.  See [0046]
(Claim 9)  wherein the third coating of UV resilient material is incorporated with the first coating forming a multipurpose layer applied to the polymer material.  See [0046]
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Johnson with the teaching of Pulkrabek to seal the foam against moisture, to protect it from UV degradation, and give the target a lifelike appearance.  (See [0046])

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5,394,824 A) in view of Hansen (US 2010/0087296 A1).

	Regarding claim 10, Hansen teaches further comprising a mounting system to secure the target to a support structure.  See Figure 1A noting item 110.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Johnson with the teachings of Hansen to connect a target to a support member.  (See [0037])

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5,394,824 A) in view of Campbell (US 2020/0132420 A1).

	Regarding claim 12, Johnson teaches a thermochromic pigment integrated with another material (See 3:1+), Campbell teaches wherein the layer of polymer material having a first side and a second side is a translucent polymer with a thermochromic pigment integrated with the translucent polymer. See [0137].  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Johnson with the teaching of Campbell as the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  

Regarding claim 13, Johnson teaches wherein when the layer of polymer material is a first color and when activated becomes transparent.  See 3:1+, which speaks of thermochromic liquid crystals which change color.  As such, a color change includes a first color and a transparent color.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5,394,824 A) in view of Edwards (US 5,188,371).

	Regarding claim 14, Johnson teaches a thermochromic pigment substantially evenly incorporated into the polymer material  See 3:1+ which states the thermochromic pigment incorporated into a material.
Edwards teaches a polymer material, wherein when the polymer material is activated a predetermined area around an activation point becomes temporarily transparent.  See [0055] which speaks of polymer material and a transparent color.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Johnson with the teaching of Edwards as the courts held that the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  

	Regarding claim 15, Edwards teaches wherein light would be visible through the polymer material when passing through the polymer material.  See [0055] which speaks of a material that is transparent which would allow the light to pass through.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Johnson with the teaching of Edwards as the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711